 Fill in this information to identify your case:

 Debtor 1                  Crosby W Clark, Jr.
                           First Name                       Middle Name              Last Name

 Debtor 2                  Kimberly A Clark
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Clara B Greenwood Estate                             Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of 27895 Hampden Madison                                    Reaffirmation Agreement.
    property       Heights, MI 48071 Oakland                                Retain the property and [explain]:
    securing debt: County



    Creditor's         Ford Credit                                          Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of        2011 Ford Fiesta 175000 miles                     Reaffirmation Agreement.
    property              very bad shape                                    Retain the property and [explain]:
    securing debt:



    Creditor's         Progressive Leasing                                  Surrender the property.                       No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a          Yes
    Description of        couch from Progressive                            Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                       19-49947-mlo             Doc 4          Filed 07/08/19        Entered 07/08/19 12:36:59          Page 1 of 2
 Debtor 1      Crosby W Clark, Jr.
 Debtor 2      Kimberly A Clark                                                                      Case number (if known)


     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Shelving Inc                                                                                       No

                                                                                                                                 Yes

 Description of leased        landlord for 1444 E 11 Mile, Madison Hts, workshop for furniture
 Property:                    building, leased by LLC, with personal guarantee by debtors. intend to
                              negotiate successor lease individually after dissolution of LLC.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Crosby W Clark, Jr.                                                      X /s/ Kimberly A Clark
       Crosby W Clark, Jr.                                                             Kimberly A Clark
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        July 8, 2019                                                     Date    July 8, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                 19-49947-mlo                   Doc 4          Filed 07/08/19        Entered 07/08/19 12:36:59                   Page 2 of 2
